United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2072
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                   Antonio Donnel Johnson, also known as Pig

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: April 12, 2021
                               Filed: July 7, 2021
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Antonio D. Johnson pled guilty to unlawfully possessing a firearm in violation
of 18 U.S.C. §§ 922(g)(1), 922(g)(9), and 924(a)(2). The district court1 sentenced


      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
him to 60 months in prison. He appeals his conviction. Having jurisdiction under
28 U.S.C. § 1291, this court affirms.

       The district court set Johnson’s base offense level at 20 pursuant to U.S.S.G.
§ 2K2.1(a)(4)(A) because he had a prior “controlled substance offense” for
possessing marijuana with intent to deliver, in violation of Iowa Code §§
124.401(1)(d) and 124.204(m). The guidelines range was 70 to 87 months. The
court varied downward, sentencing Johnson to 60 months.

       Johnson believes his Iowa conviction is not a controlled substance offense.
This court reviews de novo. See United States v. Williams, 926 F.3d 966, 969 (8th
Cir. 2019). There is no merit to this argument. A “controlled substance offense” is
a state or federal offense, punishable by imprisonment for a term exceeding one year,
that prohibits, among other things, the manufacture or distribution of a “controlled
substance.” U.S.S.G. § 4B1.2(b). The includes “aiding and abetting, conspiring,
and attempting to commit such offenses.” Id., comment. (n.1).

       Johnson argues the Iowa statue is overbroad because it includes aiding,
abetting, conspiracy, and attempt. Eighth Circuit precedent precludes this argument.
This court has held that “U.S.S.G. § 4B1.2, comment. (n.1), is a reasonable
interpretation of the career offender guidelines that is well within the Sentencing
Commission’s statutory authority.” United States v. Mendoza-Figueroa, 65 F.3d
691, 694 (8th Cir. 1995). See United States v. Garcia, 946 F.3d 413, 417 (8th Cir.
2019) (holding that a prior conviction for aiding and abetting the distribution of meth
is a controlled substance offense). This court also has held a conviction under Iowa
Code § 124.401(1)(d) is a controlled substance offense. See United States v.
Clayborn, 951 F.3d 937, 940 (8th Cir. 2020) (rejecting the argument that a
conviction under Iowa Code § 124.401(1)(d) is overbroad because it includes aiding,
abetting, and conspiring).

      The district court did not err in finding Johnson had a prior controlled
substance offense.
                                         -2-
                        *******

The judgment is affirmed.
                ______________________________




                            -3-